
	
		IB
		Union Calendar No. 81
		111th CONGRESS
		1st Session
		H. R. 2180
		[Report No.
		  111–163]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 29, 2009
			Mr. Teague (for
			 himself and Mr. Filner) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		
			June 18, 2009
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To amend title 38, United States Code, to
		  waive housing loan fees for certain veterans with service-connected
		  disabilities called to active service.
	
	
		1.Waiver of housing loan fee
			 for certain veterans with service-connected disabilities called to active
			 serviceSection 3729(c)(1) of
			 title 38, United States Code, is amended by inserting after retirement
			 pay the following: or active service pay.
		
	
		June 18, 2009
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
